Exhibit 10.2

FORM OF REVOLVING NOTE

 

$20,000,000.00

   New York, New York    December 30, 2011

FOR VALUE RECEIVED, the undersigned, ASTA FUNDING ACQUISITION I, LLC, a Delaware
limited liability company, ASTA FUNDING ACQUISITION II, LLC, a Delaware limited
liability company, PALISADES COLLECTION, L.L.C., a Delaware limited liability
company, PALISADES ACQUISITION I, LLC, a Delaware limited liability company,
PALISADES ACQUISITION II, LLC, a Delaware limited liability company, PALISADES
ACQUISITION IV, LLC, a Delaware limited liability company, PALISADES ACQUISITION
VIII, LLC, a Delaware limited liability company, PALISADES ACQUISITION IX, LLC,
a Delaware limited liability company, PALISADES ACQUISITION X, LLC, a Delaware
limited liability company, CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware
limited liability company, SYLVAN ACQUISITION I, LLC, a Delaware limited
liability company, and OPTION CARD, LLC, a Colorado limited liability company
(collectively referred to as “Borrowers”), HEREBY PROMISE TO PAY to the order of
BANK LEUMI USA, a New York banking corporation (“Lender”), at the offices of
Lender, at its address at 562 Fifth Avenue, New York, NY 10036, or at such other
place as Lender may designate from time to time in writing, in lawful money of
the United States of America and in immediately available funds, the amount of
TWENTY AND 00/100 DOLLARS ($20,000,000) or, if less, the aggregate unpaid amount
of all Advances made to the undersigned under the “Loan Agreement” (as
hereinafter defined), plus interest on the unpaid balance as provided in the
Loan Agreement. All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Loan Agreement or in Annex A attached thereto.

This Revolving Note is issued pursuant to that certain Loan Agreement dated as
of December 30, 2011, by and among Borrowers, the other Credit Parties signatory
thereto and Lender (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement, the Collateral Documents and all of the other Loan Documents referred
to therein. Reference is hereby made to the Loan Agreement for a statement of
all of the terms and conditions under which the Revolving Loans evidenced hereby
are made and are to be repaid. The date and amount of each Advance made by
Lender to Borrowers, the rates of interest applicable thereto and each payment
made on account of the principal thereof, shall be recorded by Lender on its
books in accordance with the terms of the Loan Agreement; provided that the
failure of Lender to make any such recordation shall not affect the obligations
of Borrowers to make a payment when due of any amount owing under the Loan
Agreement or this Revolving Note in respect of the Advances made by Lender to
Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement, the terms of which
are hereby incorporated herein by reference. Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times, and pursuant to such calculations, as are specified in the Loan
Agreement. The entire unpaid balance shall be immediately due and payable in
full on the Termination Date.



--------------------------------------------------------------------------------

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

This Revolving Note is secured by the Collateral.

Upon the occurrence and during the continuance of any Default, which is not
reasonably capable of being cured, or Event of Default, this Revolving Note may,
when and as provided in the Loan Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Revolving Note.

In the event of any conflict between the terms of this Revolving Note and the
terms of the Loan Agreement, the terms of the Loan Agreement shall prevail. All
of the terms, covenants, provisions, conditions, stipulations, promises and
agreements contained in the Loan Agreement to be kept, observed and/or performed
by the undersigned are made a part of this Revolving Note and are incorporated
into this Revolving Note by this reference to the same extent and with the same
force and effect as if they were fully set forth in this Revolving Note; the
undersigned promise and agree to keep, observe and perform them or cause them to
be kept, observed and performed, strictly in accordance with the terms and
provisions thereof.

Each party liable on this Revolving Note in any capacity, whether as maker,
endorser, surety, guarantor or otherwise, (i) waives presentment for payment,
demand, protest and notice of presentment, notice of protest, notice of
non-payment and notice of dishonor of this debt and each and every other notice
of any kind respecting this Revolving Note and all lack of diligence or delays
in collection or enforcement hereof; (ii) agrees that Lender at any time or
times, without notice to the undersigned or its consent, may grant extensions of
time, without limit as to the number of the aggregate period of such extensions,
for the payment of any principal, interest or other sums due hereunder; (iii) to
the extent permitted by law, waives all exemptions under the laws of the State
of New York and/or any state or territory of the United States; (iv) to the
extent permitted by law, waives the benefit of any law or rule of law intended
for its advantage or protection as an obligor under this Revolving Note or
providing for its release or discharge from liability on this Revolving Note, in
whole or in part, on account of any facts or circumstances other than full and
complete payment of all amounts due under this Revolving Note; and (v) in
accordance with, and to the extent provided in, the Loan Agreement, agrees to
pay, in addition to all other sums of money due, all cost of collection and
attorney’s fees, whether suit be brought or not, if this Revolving Note is not
paid in full when due, whether at the stated maturity or by acceleration.

If any term, provision, covenant or condition of this Revolving Note or the
application of any term, provision, covenant or condition of this Revolving Note
to any party or circumstance shall be found by a court of competent jurisdiction
to be, to any extent, invalid or unenforceable, then the remainder of this
Revolving Note and the application of such term, provision, covenant, or
condition to parties or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term,
provision, covenant or condition shall be valid and enforced to the fullest
extent permitted by law. Upon determination that any such term, provision,
covenant or condition is invalid, illegal or unenforceable, Lender may, but is
not obligated to, advance funds to Borrowers under this Revolving Note until
Borrowers and Lender amend this Revolving Note so as to effect the original
intent of the parties as closely as possible in a valid and enforceable manner.

 

2



--------------------------------------------------------------------------------

Except as provided in the Loan Agreement, this Revolving Note may not be
assigned by Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

ASTA FUNDING ACQUISITION I, LLC ASTA FUNDING ACQUISITION II, LLC PALISADES
COLLECTION, L.L.C. PALISADES ACQUISITION I, LLC PALISADES ACQUISITION II, LLC
PALISADES ACQUISITION IV, LLC PALISADES ACQUISITION VIII, LLC PALISADES
ACQUISITION IX, LLC PALISADES ACQUISITION X, LLC CLIFFS PORTFOLIO ACQUISITION I,
LLC SYLVAN ACQUISITION I, LLC OPTION CARD, LLC By:     Name:     Title:    

 

4